     Case 2:19-cv-01284-JCM-VCF Document 122 Filed 09/09/20 Page 1 of 4




 1   ANDREW R. McCLOSKEY, ESQ.
     Nevada State Bar No. 7441
 2   McCLOSKEY, WARING, WAISMAN & DRURY LLP
     12671 High Bluff Drive, Suite 350
 3   San Diego, CA 92130
     Telephone No.: 619.237.3095
 4   Telefax No.: 619.237.3789
     amccloskey@mwwdlaw.com
 5
     Designated for personal service only:
 6   Christopher L. Blakesley II, Esq.
     Nevada State Bar No. 11922
 7   LBC LAW GROUP
     3215 W. Charleston Blvd., Suite 120
 8   Las Vegas, NV 89102

 9   Attorneys for Defendant and Cross-Defendant
     Navigators Specialty Insurance Company
10

11                                 UNITED STATES DISTRICT COURT

12                                        DISTRICT OF NEVADA

13   CENTEX HOMES,                                      Case No. 2:19-cv-01284-JCM-VCF
14                                    Plaintiff,        SECOND STIPULATION AND
                                                        ORDER TO EXTEND NAVIGATORS
15             v.
                                                        SPECIALTY INSURANCE
16   FINANCIAL PACIFIC INS. CO., et al.                 COMPANY’S TIME TO RESPOND
                                                        TO ST. PAUL FIRE & MARINE INS.
17                                    Defendants.       CO.’S CROSSCLAIM
18   ST. PAUL FIRE & MARINE INS. CO.,

19                                Cross Claimant,
               v.
20
     FINANCIAL PACIFIC INSURANCE
21   COMPANY, EVEREST NATIONAL
     INSURANCE COMPANY, ARCH
22   SPECIALTY INSURANCE COMPANY,
     INTERSTATE FIRE & CASUALTY
23   COMPANY, LEXINGTON INSURANCE
     COMPANY, NAVIGATORS SPECIALTY
24   INSURANCE COMPANY, FIRST
     MERCURY INSURANCE COMPANY,
25   FIRST SPECIALTY INSURANCE
     CORPORATION, AXIS SURPLUS
26   INSURANCE COMPANY,
27
                               Cross-Defendants.
28
                                                    1
     2   ND
              STIP AND [PROPOSED] ORDER RE NAVIGATORS’ RESPONSIVE PLEADING 2:19-cv-01284-JCM-VCF
     Case 2:19-cv-01284-JCM-VCF Document 122 Filed 09/09/20 Page 2 of 4




 1               WHEREAS, St. Paul Fire & Marine Insurance Company (“St. Paul”) filed a Crossclaim

 2   in which it asserted claims against Navigators Specialty Insurance Company (“Navigators”),

 3   among others;

 4               WHEREAS, pursuant to the first Stipulation and Order to Extend Navigators’ Time to

 5   Respond to St. Paul’s Crossclaim, Navigators’ response to St. Paul’s Crossclaim is due on

 6   September 9, 2020; and

 7               WHEREAS, Navigators requires additional time to prepare to file a response to St. Paul’s

 8   Crossclaim.

 9               WHEREFORE, the parties have agreed to extend the deadline for Navigators to respond to

10   St. Paul’s Crossclaim until September 23, 2020, for a total extension of 30 days from the original

11   date on which the response was due. This is the second stipulation filed by the parties for the

12   extension of time for Navigators to file its response to St. Paul’s Crossclaim.

13               IT IS SO STIPULATED.

14

15   Dated: September 8, 2020                               MORALES, FIERRO & REEVES

16

17                                                          By:    /s/William C. Reeves
                                                                   William C. Reeves
18                                                                 Attorneys for Defendant and
                                                                   Cross Claimant
19                                                                 St. Paul Fire & Marine Ins. Co.

20

21   Dated: September 8, 2020                                      McCLOSKEY, WARING,
                                                                   WAISMAN & DRURY LLP
22

23
                                                            By:    /s/Andrew R. McCloskey
24                                                                 Andrew R. McCloskey
                                                                   Attorneys for Defendant and
25                                                                 Cross-Defendant
                                                                   Navigators Specialty Insurance
26                                                                 Company

27

28
                                                        2
     2   ND
              STIP AND [PROPOSED] ORDER RE NAVIGATORS’ RESPONSIVE PLEADING 2:19-cv-01284-JCM-VCF
     Case 2:19-cv-01284-JCM-VCF Document 122 Filed 09/09/20 Page 3 of 4




 1                                               ORDER
 2               Upon the forgoing STIPULATION, it is hereby ORDERED that Navigators Specialty

 3   Insurance Company’s response to St. Paul Fire & Marine Insurance Company’s Crossclaim is due

 4   on or before September 23, 2020.

 5
             9-9-2020
 6   DATED: _________________________
                                                        UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                    3
     2   ND
              STIP AND [PROPOSED] ORDER RE NAVIGATORS’ RESPONSIVE PLEADING 2:19-cv-01284-JCM-VCF
     Case 2:19-cv-01284-JCM-VCF Document 122 Filed 09/09/20 Page 4 of 4




 1                                            PROOF OF SERVICE

 2                          Centex Homes v. Financial Pacific Insurance Company, et al.

 3                                      Case No. 2:19-cv-01284-JCM-VCF

 4               I, Andrew R. McCloskey, declare as follows:

 5               I am employed with McCloskey, Waring, Waisman & Drury LLP, whose address is 12671

 6   High Bluff Drive, Suite 350, San Diego, CA 92130.

 7               On September 8, 2020, I served the following document:

 8                   SECOND STIPULATION AND [PROPOSED] ORDER TO EXTEND

 9                   NAVIGATORS SPECIALTY INSURANCE COMPANY’S TIME TO

10                 RESPOND TO ST. PAUL FIRE & MARINE INS. CO.’S CROSSCLAIM

11   on the parties in this action.

12               VIA PACER ELECTRONIC SERVICE: I attached a true and correct copy of the above-

13   entitled document to PACER by electronic transfer for service on all counsel of record by electronic

14   service.

15               I declare under penalty of perjury under the laws of the State of Nevada that the foregoing

16   is true and correct.

17               Executed at San Diego, California on September 8, 2020.

18
                                                                     /s/Andrew R. McCloskey
19                                                                   Andrew R. McCloskey
20

21

22

23

24

25

26

27

28
                                                          4
     2   ND
              STIP AND [PROPOSED] ORDER RE NAVIGATORS’ RESPONSIVE PLEADING 2:19-cv-01284-JCM-VCF
